DILLON, J.
I dissent from the views expressed in the foregoing opinion.
The evidence clearly shows that defendant Clarence Binger had ample opportunity to inspect the plaintiff’s farm before entering into a contract for the purchase of such farm. He made three different visits to the farm- before the contract was finally executed. Under the terms of the contract, defendant Binger entered into immediate possession of the premises, and farmed the-land- for the seasons of 1920, 1921 and 1922, personally attending to most of the farming operations during that time. Defendant Binger has received and enjoyed the entire proceeds and income from the land during that time, and, up to- the time of the trial, was in possession of the premises. After defendant Binger had *68been in possession of the land for over a year, had raised on» crop, and was in the middle of the season for sowing crops for the year 1921, a supplemental contract was entered into between defendants and plaintiffs. Under the terms of this supplemental contract, defendant was greatly benefited by an extension of the timé agreed upon for the payments, and should not now be allowed to complain that he was deceived at the inception of the! first contract. He should not be allowed to take the benefits of the contract, and at the same time repudiate its burdens.
I think the judgment and order denying a motion for a new trial should be affirmed.